               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MAURICE STROMAN,                         :   CIVIL NO. 1:16-CV-2543
                                         :
            Plaintiff                    :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
JOHN WETZEL, et al.,                     :
                                         :
            Defendants                   :

                                     ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of

defendants’ motion (Doc. 41) to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, for summary judgment pursuant to Federal Rule of

Civil Procedure 56, and for the reasons set forth in the court’s memorandum of the

same date, it is hereby ORDERED that:

      1.    The motion (Doc. 41) for summary judgment on the ground of failure
            to exhaust is GRANTED in part and DENIED in part as follows:

            a.     The motion is GRANTED with respect to the claims in
                   grievance number 622195 based on plaintiff’s failure to exhaust
                   the available administrative remedies. Entry of judgment is
                   deferred pending further order of court.

            b.     The motion is DENIED based on failure to exhaust the claims
                   against Wetzel, Tice, and Eberling.

      2.    The motion (Doc. 41) to dismiss is GRANTED as follows:

            a.     The motion is GRANTED with respect to the claims against
                   defendants Wetzel and Tice based on lack of personal
                   involvement. The Clerk of Court is directed to TERMINATE
                   John Wetzel and Eric Tice as parties to this action.
     b.    The motion is GRANTED with respect to plaintiff’s First, Fifth,
           and Fourteenth Amendment claims, official capacity claims, and
           state law claim of defamation. These claims are DISMISSED in
           their entirety.

3.   Defendants Eberling and Hemcher shall file an answer to the
     remaining claims in plaintiff’s amended complaint (Doc. 37) or
     appropriate pretrial motion on or before March 14, 2019.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
